To dismiss certain proceedings instituted for contempt, wherein relator is charged with inducing a witness to disobej a subpoena issued in a case where relator was charged with a violation of the liquor law.
Order to show cause denied April 16, 1895.
Relator’s contention is that the original complaint against him did not allege that he was not a druggist; that the justice had no jurisdiction to issue the warrant; that the subpoena issued for said witness was issued without jurisdiction, as there was no legal cause in court, and the court was without jurisdiction to issue an attachment or to hold relator to bail.